               Case 2:19-cr-00052-TLN Document 39 Filed 08/04/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00052-TLN
10
                                   Plaintiff,              STIPULATION TO CONTINUE STATUS
11                                                         CONFERENCE AND TO EXCLUDE TIME
                             v.                            PERIODS UNDER SPEEDY TRIAL ACT;
12                                                         FINDINGS AND ORDER
     BRYCE CARTER STUDEBAKER,
13                                                         DATE: August 6, 2020
                                   Defendant.              TIME: 10:00 a.m.
14                                                         COURT: Hon. Troy L. Nunley
15
            This case is set for status conference on August 6, 2020. ECF No. 37. By this stipulation, as set
16
     forth in more detail below, the parties, represented by undersigned counsel, seek to reschedule that status
17
     conference to September 3, 2020, and to exclude time under the Speedy Trial Act to that date for the
18
     purpose of calculating the date by which a trial in this matter must commence. Additionally, the parties
19
     hereby inform the Court that, at the defendant’s request, the parties are in the final stages of a negotiated
20
     transfer of this matter, pursuant to Rule 20, from the Eastern District of California to the District of
21
     South Carolina. That transfer has been tentatively approved by the United States Attorneys in each
22
     district, and the parties expect it to become final before September 3, 2020. The transfer includes the
23
     defendant’s agreement to sign a guilty plea before the transfer is filed, which he has done. However, in
24
     the event that the transfer does not become final and the defendant elects to dispose of the charges in the
25
     Indictment by trial in this district, he and his counsel will require additional time to prepare, supporting
26
     the parties’ request for a time exclusion under Local Code T4, in addition to the other reasons set forth
27
     herein relating to the General Orders issues by the Court to address the Covid-19 pandemic.
28

      STIPULATION TO CONTINUE STATUS CONFERENCE            1
      AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
                Case 2:19-cr-00052-TLN Document 39 Filed 08/04/20 Page 2 of 5


 1          As the Court is aware, in approximately the third week of March 2020, the global Covid-19

 2 pandemic caused closures of courthouses and other public facilities across the nation and in the Eastern

 3 District of California. As of the time of this writing, that pandemic continues unabated in the United

 4 States. On May 13, 2020, the Chief Judge of this District issued General Order 618, which suspends all

 5 jury trials in the Eastern District of California “until further notice.” Further, pursuant to General Order

 6 611, the Chief Judge’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit

 7 Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has

 8 allowed district judges to continue all criminal matters to a date after May 2, 2021.1 This and previous

 9 General Orders, as well as the declarations of judicial emergency, were entered to address public health

10 concerns related to COVID-19.

11          Although the General Orders and declarations of emergency address the district-wide health

12 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

13 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

14 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

15 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

16 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

17 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

18 findings on the record “either orally or in writing”).

19          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

20 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

21 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

22 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

23 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

24 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

25 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

26 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO CONTINUE STATUS CONFERENCE          2
       AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
                 Case 2:19-cr-00052-TLN Document 39 Filed 08/04/20 Page 3 of 5


 1          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

 2 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

 3 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

 4 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

 5 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

 6 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

 7 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

 8 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 9 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

10 by the statutory rules.

11          In light of the societal context created by the foregoing, this Court should consider the following

12 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

13 justice exception, § 3161(h)(7) (Local Code T4). 2 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir.

14 2010) (noting any pretrial continuance must be “specifically limited in time”).

15                                                STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

17 through defendant’s counsel of record, hereby stipulate as follows:

18          1.      By previous order, this matter was set for status conference on August 6, 2020. ECF No.

19 37.

20          2.      By this stipulation, defendant now seeks to continue the currently scheduled status

21 conference to September 3, 2020, at 9:30 a.m., and exclude time between August 6, 2020, and

22 September 3, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)       The government has represented that the discovery associated with this case is

25          significant and includes digital copies of substantial search warrant results of a social media

26          account, video recordings, investigative reports, and physical items seized during the execution

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE STATUS CONFERENCE          3
      AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
             Case 2:19-cr-00052-TLN Document 39 Filed 08/04/20 Page 4 of 5


 1        of a search warrant. All of this discovery has been either produced directly to counsel and/or

 2        made available for inspection and copying.

 3               b)      Although the parties are engaged in discussions concerning a Rule 20 transfer of

 4        this matter to another federal district for final disposition, as well as plea discussions, it remains

 5        possible that this matter will proceed to trial in this district, in which case defense counsel will

 6        require additional time to review discovery and advise the defendant.

 7               c)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny her the reasonable time necessary for effective preparation, taking into

 9        account the exercise of due diligence.

10               d)      The government does not object to the continuance or time exclusion.

11               e)      In addition to the public health concerns cited by the General Orders and

12        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

13        ends-of-justice delay is particularly apt in this case because at this time, the defendant does not

14        consent to proceed to a felony change of plea hearing using videoconferencing or telephone

15        conferencing pursuant to General Order 614.

16               f)      Based on the above-stated findings, the ends of justice served by continuing the

17        case as requested outweigh the interest of the public and the defendant in a trial within the

18        original date prescribed by the Speedy Trial Act.

19               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20        et seq., within which trial must commence, the time period of August 6, 2020 to September 3,

21        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23        of the Court’s finding that the ends of justice served by taking such action outweigh the best

24        interest of the public and the defendant in a speedy trial.

25 ///

26 ///

27 ///

28 ///

     STIPULATION TO CONTINUE STATUS CONFERENCE           4
     AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
                 Case 2:19-cr-00052-TLN Document 39 Filed 08/04/20 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4

 5          IT IS SO STIPULATED.
 6
     Dated: August 3, 2020                                    MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8                                                            /s/ ANDRÉ M. ESPINOSA
 9                                                            ANDRÉ M. ESPINOSA
                                                              Assistant United States Attorney
10

11   Dated: August 3, 2020                                    /s/ LEXI NEGIN
                                                              LEXI NEGIN
12                                                            Counsel for Defendant
                                                              BRYCE CARTER STUDEBAKER
13

14
                                            FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED this 4th day of August, 2020.
16

17

18

19
                                                              Troy L. Nunley
20
                                                              United States District Judge
21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE           5
      AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
